IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

STANLEY JEFSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3329

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 19, 2016.

An appeal from an order of the Circuit Court for Duval County.
Mark J. Borello, Judge.

Stanley Jefson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

OSTERHAUS, BILBREY, and WINOKUR, JJ., CONCUR.